                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    3 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    4 702.893.3383
                      FAX: 702.893.3789
                    5 Attorneys for Defendants
                      Las Vegas Metropolitan Police Department
                    6 and Officer Solon McGill

                    7
                                                    UNITED STATES DISTRICT COURT
                    8
                                                           DISTRICT OF NEVADA
                    9
                                                                       ***
                   10
                      SOFIA VELADORES, individually, and as               CASE NO. 2:17-cv-0062-RFB-VCF
                   11 special administrator of the ESTATE OF
                      ROBERTO SANCHEZ, and as Guardian ad                 STIPULATION AND ORDER TO
                   12 Litem of D.S. and I.S. and Rogelio Sanchez,         EXTEND THE DEADLINE FOR
                      individually,                                       DEFENDANTS TO FILE THEIR REPLY
                   13                                                     IN SUPPORT OF THEIR MOTION FOR
                                     Plaintiff,                           SUMMARY JUDGMENT
                   14
                              vs.                                         FIRST REQUEST
                   15
                      LAS VEGAS METROPOLITIAN POLICE
                   16 DEPARTMENT, a political subdivision of the
                      State of Nevada; OFFICER SOLON
                   17 MCGILL, individually; DOES I through 10,
                      inclusive;
                   18
                                     Defendants.
                   19

                   20            Pursuant to LR 6-1 and LR 26-4, the parties, by and through their respective counsel of
                   21 record, hereby stipulate and request that this Court extend the deadline to file Defendant’s Reply

                   22 in Support of Motion for Summary Judgment in the above-captioned case thirty-two days (32)

                   23 days, up to and including July 8, 2019.

                   24            This Request for an extension of time is not sought for any improper purpose or other
                   25 purpose of delay. This request for extension is based upon the following:

                   26            Counsel for Defendants has been occupied in preparing for settlement conference on May
                   27 30, 2019, in Mitchell v. City of North Las Vegas, 2:13-cv-01154-APG-CWH. In addition, counsel

                   28 for Defendants is preparing for oral argument in the United States Court of Appeals scheduled on
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4846-1332-2136.1
ATTORNEYS AT LAW
                    1 June 14, 2019 in Sena v. Coleman, 18-15236. Finally counsel for defendants is also scheduled to

                    2 be out of the state from June 20, 2019 to June 24, 2019.

                    3            WHEREFORE, the parties respectfully request that this Court extend the time for the

                    4 Defendants to file their Reply in Support of Motion for Summary Judgment by thirty-two (32)

                    5 days from the current deadline of June 6, 2019 up to and including July 8, 2019.

                    6    DATED this 31st day of May 2019.              DATED this 31st day of May, 2019.
                    7    LEWIS BRISBOIS BISGAARD & SMITH               LADAH LAW FIRM
                    8
                         /s/ Robert W. Freeman                         /s/ Joseph C. Chu
                    9    Robert W. Freeman, Jr., Esq.                  Ramzy Paul Ladah, Esq.
                         Nevada Bar No. 3062                           Nevada Bar No. 11405
                   10    6385 S. Rainbow Blvd., Suite 600              Joseph C. Chu, Esq.
                   11    Las Vegas, Nevada 89118                       Nevada Bar No. 11082
                         Attorneys for Defendants                      517 S. Third Street
                   12                                                  Las Vegas, Nevada 89101

                   13                                                  Rodolfo Gonzales, Esq.
                                                                       Nevada Bar No. 12751
                   14                                                  THE LAW OFFICE OF RODOLFO
                   15                                                  GONZALEZ
                                                                       3175 S. Nellis Blvd., Suite A
                   16                                                  Las Vegas, Nevada 89121
                                                                       Attorneys for Plaintiff
                   17

                   18                                              ORDER
                   19                      IT IS SO ORDERED.
                   20
                                            3rd day of ______________,
                                 Dated this ___          June          2019.
                   21
                                                                   ________________________________
                   22                                              RICHARD F. BOULWARE, II
                                                                   ______________________________________
                                                                   UNITED STATES DISTRICT JUDGE
                   23                                                U.S. DISTRICT COURT JUDGE
                   24                                               DATED this

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4846-1332-2136.1                               2
